Citation Nr: 0629973	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-24 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran initially requested a hearing at the RO before 
the Board, and his hearing was scheduled for November 2005.  
But on the day of the hearing, through his representative, he 
cancelled it.  He submitted additional evidence and waived 
his right to have it initially considered by the RO.  See 38 
C.F.R. § 20.1304 (2005).

Since, however, this case must be further developed, the 
Board is REMANDING it to the RO via the Appeals Management 
Center (AMC).


REMAND

Reasons for remand

VA examination 

The veteran contends that he is unable to work due to the 
severity of his 
service-connected disabilities.  Service connection is 
presently in effect for frostbite residuals of the right 
lower extremity (30%); frostbite residuals of the left lower 
extremity (30%); right lower extremity neuropathy (10%); left 
lower extremity neuropathy (10%); and post-traumatic stress 
disorder (PTSD) (10%).  The combined rating, including the 
bilateral factor, is 60%.



If, as here, the schedular rating is less than total, a TDIU 
may be assigned if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability - provided that he has one service-
connected disability rated at 60 percent or higher or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher, and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a) (2005).

Even if the veteran does not meet these threshold minimum 
percentage requirements of § 4.16(a), he still can receive a 
TDIU on an extra-schedular basis if determined unemployable 
due to the severity of his service-connected disabilities.  
See 38 C.F.R. §§ 3.321(b)(1), 4.16(b).

The medical and other evidence currently on file is 
indeterminate as to whether the veteran is unemployable as a 
result of the severity of his service-connected disabilities.  
In his TDIU application (VA Form 21-8940), filed in September 
2002, the veteran reported that he became too disabled to 
work full time in January 1990.  He indicated that he worked 
part time - 20 hours per week, at the local 
VA Medical Center (VAMC) in food service until 1999.

Following a VA psychiatric examination in August 2002, the VA 
examiner stated the veteran "appears competent to work 
psychologically, but physically has found it difficult to 
stand."

After a VA general medical examination in March 2003, the VA 
examiner stated the veteran "has considerable limitation of 
his daily life from pain secondary to neuropathy."



A September 2003 VA psychiatric examination concluded the 
veteran's PTSD was relatively mild and did not interfere with 
his occupational functioning to any appreciable degree.  But 
in a November 2005 physician's questionnaire, the veteran's 
primary care provider indicated his unemployability was due 
to his service-connected disabilities, including the PTSD.  
The doctor stated the veteran was unable to stand or sit for 
long periods of time and that, coupled with his age and 
service-connected problems prevented him from working.  

Because of these conflicting opinions, another examination is 
needed to determine whether the veteran is unable to work due 
to the severity of his service-connected disabilities.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following development and consideration:

1.  Have the veteran undergo a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  A copy of the report 
should be put in the claims file for 
consideration.

2.  Schedule the veteran for VA 
neurological and psychiatric 
examinations to obtain medical opinions 
indicating whether it is just as likely 
as not (i.e., 50 percent or greater 
probability) he is unemployable due to 
the severity of his service-connected 
disabilities.  And to facilitate making 
this important determination, his 
claims file, including a copy of this 
remand, must be made available to and 
reviewed by the designated examiners 
for the pertinent history.  The 
veteran's service-connected 
disabilities should be evaluated for 
the specific purpose of assessing the 
relative degree of industrial 
impairment, in light of his medical, 
educational, and vocational history.  
The examiners must express an opinion 
as to the degree of interference with 
ordinary activities, including the 
ability to obtain and maintain 
substantially gainful employment, 
caused solely by the veteran's service-
connected disabilities, 
as distinguished from any nonservice-
connected disorders and without regard 
to his age.  The reports of the 
examinations should be associated with 
the other evidence in the claims file 
for consideration.

3.  Then readjudicate the TDIU claim in 
light of the additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006)


